—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 8, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a construction worker, performed work for one of the employer’s customers on his own time. When claimant refused to turn over to the employer the payment he had received, he was discharged. The Unemployment Insurance Appeal Board subsequently ruled that claimant had lost his employment due to misconduct. We affirm. A claimant who has acted in a way that is detrimental to his or her employer’s interest may be found guilty of disqualifying misconduct (see generally, Matter of Velazquez [Hudacs], 204 AD2d 928). Substantial evidence supports the Board’s finding that claimant diverted work and the payment received therefor from his employer in contravention of the employer’s financial interest (cf., Matter of Jedrak-Perz [Sweeney], 226 AD2d 858). The ruling that claimant is disqualified from receiving benefits is, accordingly, affirmed.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.